internal_revenue_service number release date index number ---------------------------------- -------------------------------------- ------------------------------------------------ ----------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-126967-06 date date decedent date spouse children bypass_trust ----------------------------------------------------------------------------------------------------------------- ------------------------- ------------------------- ------------------- ------------------------------------------------ ----------------------------------------------------------------------- --------------- --------------------- ------------------- ------------- amount ------------------------------------------------------------------------ marital trust -------------------------------------------------------------------------------------------------------------------- amount accountant dear ------------ this responds to your representative’s letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust facts the facts and representations submitted are summarized as follows decedent died on date survived by spouse and children pursuant to the terms of decedent’s plr-126967-06 revocable inter_vivos_trust upon his death a bypass_trust was funded with amount and a marital trust was funded with amount pursuant to the terms of the revocable inter_vivos_trust the trustee may elect under sec_2056 to treat all or a part of the trust as qtip property and for chapter purposes may elect under sec_2652 to treat all of the property for which a qtip_election was made as if the election to be treated as qtip had not been made a reverse_qtip_election further the trustee may administer that part of the marital trust that is subject_to the reverse_qtip_election and to which gst_exemption has been allocated as a separate trust spouse the executor of decedent’s estate retained the services of accountant a cpa to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return accountant prepared schedule m of decedent’s form_706 electing on behalf of the estate to treat the marital trust as qtip under sec_2056 accountant prepared schedule m to further elect for purposes of chapter to treat a portion of the marital trust as if the qtip_election had not been made accountant failed to make a reverse_qtip_election under sec_2652 accountant did not prepare schedule r to allocate decedent’s available gst_exemption even though all of decedent’s gst_exemption was available for allocation at his death in light of the foregoing decedent’s estate now proposes to divide the marital trust into the gst exempt marital trust and the gst nonexempt marital trust the gst exempt marital trust will be funded with a fractional share of decedent’s estate passing to the marital trust the numerator of which is equal to the decedent’s remaining gst_exemption after taking into account the automatic allocation of gst_exemption to the bypass_trust under sec_2632 and the denominator of which is equal to the amount passing to the marital trust the gst nonexempt marital trust will be funded with the balance of the property passing to the marital trust the gst exempt marital trust and the gst nonexempt marital trust will be funded on a non-pro rata basis based on either the fair_market_value of the asset on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the decedent’s date of death to the date of funding a reverse_qtip_election will then be made with respect to the assets of the gst exempt marital trust you have requested the following rulings decedent’s estate is granted an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and to make a reverse_qtip_election under sec_2652 of the internal_revenue_code for the gst exempt marital trust plr-126967-06 the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent’s gst_exemption to be allocated to the gst exempt marital trust law analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable sec_2601 imposes a tax on every gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst plr-126967-06 exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 redesignated as sec_2632 by p l sec_561 provides that in general any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of plr-126967-06 subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for gst purposes as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as a reverse_qtip_election and as provided in sec_26_2652-2 is made on the return on which the qtip_election was made as a result the decedent’s gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non-pro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that if a court order severing the trust has not been issued at the time the federal estate_tax_return is filed the executor must indicate on a statement attached to the return that a proceeding has been commenced to sever the trust and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached to the return if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded plr-126967-06 under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief in this case since a qtip_election was made on decedent’s form_706 the assets of the marital trust are currently includible in spouse’s gross_estate pursuant to sec_2044 in addition spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of any of decedent’s gst_exemption to the marital trust however if the marital trust is severed into a gst exempt marital trust and gst nonexempt marital trust in accordance with sec_2642 and decedent’s estate is granted an extension of time to make a reverse_qtip_election under sec_2652 with respect to the assets of the gst exempt marital trust decedent will be treated as the transferor of those assets for gst tax purposes further the automatic allocation rules set forth in sec_2632 will operate to allocate decedent’s remaining gst_exemption to the gst exempt marital trust we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we grant decedent’s estate an extension of time of days from the date of this letter to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust and to make a reverse_qtip_election under sec_2652 once the reverse_qtip_election is made sec_2632 will operate to allocate decedent’s remaining gst_exemption to the gst exempt marital trust the election should be plr-126967-06 made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs special industries
